DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is in response to communication filed on 06/24/2021.  Claims 1-8 were previously pending.  Applicant filed a preliminary amendment on 06/24/2021 cancelling claims 1-8 and adding new claims 9-18.  Claims 9-18 are currently pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 9-12, drawn to ensuring continuity of service in main chain-parallel chain systems when a main chain becomes unavailable.
Group II, claim(s) 13-18, drawn to performing block synchronization between a parallel chain node and a main chain node in main chain-parallel chain systems.

During a telephone conversation with Raymond Chan on 12/16/2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 13-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 recites the limitation
“a first block of a main chain, wherein the first block is the next block of the main chain block corresponding to the latest block of the parallel chain of the current node”
 There is insufficient antecedent basis for this limitation in the claim as it is not clear what “the current node” is, as well as “the first block is the next block”.  

Claim Interpretation
Regarding  dependent claim 13, Applicant has claimed dependency of a method claim into a system claim set 9-12.  The examiner will treat dependent claim 13 to be an independent claim for a method as claim 13 recites the phrase “a block synchronization method, applied for” in the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US Pub 20190013933), and further in view of Kogure (EP 3572966).
(see Mercuri fig.3 and ¶0048 system 100 creates and manages a first blockchain 120X, a first blockchain object 108X,  and a second blockchain 102Y and a second blockchain object 108Y ), wherein the method comprises:
acquiring a parent hash value of a first block of a main chain, wherein the first block is the next block of the main chain block corresponding to the latest block of the parallel chain of the current node (see Mercuri fig.3 and ¶0058 generate a hash of a new event that occurs on the first blockchain 120X and store the event and the hash in the off-chain storage 110, deploy a message blockchain object to the other blockchain with the new event addressed to the blockchain object on the other blockchain to synchronize the events on the two blockchains);
determining if the parent hash value identical to the block hash of the corresponding main chain block recorded in the latest block of the parallel chain (see Mercuri ¶0058 hashes may also be used to verify whether the blockchain objects stored in the off-chain storage 110 are the same as those on the blockchain 120X and/or 120Y. For example, the system 100 may compare the hashes of the same blockchain object stored on the first blockchain 120X and the off-chain storage 110 to verify that the two objects are identical and has not been tampered with.) and :
(see Mercuri ¶0058 and ¶0104 synchronize the state of the first blockchain object 108X and the second blockchain object 108Y ) and 
if no, fallbacking and searching the second block of the parallel chain through the fallback algorithm, wherein the block hash of the corresponding main chain block recorded by the second block is the same as the parent hash value of the third block of the main chain (see Mercuri ¶0074 The system 100 may then deploy the hash of the first blockchain object 102X to the second blockchain 120Y. The hash of the first blockchain object 108X deployed on the second blockchain 120Y may allow the users to determine whether the state of the blockchain object 108X has changed on the blockchain 120X without accessing the blockchain 120X); and
Mercuri is silent to teach deleting the parallel chain block after the second block and conducting parallel chain block synchronization according to the third block and subsequent main chain block
Kogure teaches a blockchain management method and system (see Abstract)  Kogure teaches deleting the parallel chain block after the second block and conducting parallel chain block synchronization according to the third block and subsequent main chain block (see Kogure fig.4 and ¶0034-0035 deleting block and generating new hash to determine if there are/were some changes to the block, thus verifying validity).
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Mercuri with the deletion of blockchain taught by Kogure in order to implement a blockchain 

14 For claim 14, Mercuri/Kogure teaches the block synchronization method, as recited in claim 13, wherein the step of fallbacking and searching the block on the main chain through the fallback algorithm comprises configuring the block scope for the fallbacking and searching, wherein the fallbacking method comprises: if the second block has not been found within the block scope, reconfiguring the block scope (see Mercuri ¶0074).

15. For claim 15, Mercuri/Kogure teaches the block synchronization method, as recited in claim 14, further comprising: if the second block has still not been found when fallbacking to the genesis block of the parallel chain, deleting all blocks of the parallel chain and conducting parallel chain block synchronization based on the blocks of the main chain (see Mercuri ¶0074).

16. With respect to independent claim 16, please see the rejection of claim 13.
17. For claim 17, see the rejection of claim 14.
18. For claim 18, see the rejection of claim 15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
March 14, 2022Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456